Title: Enclosure: James W. Wallace’s Impressions of a Mammoth’s Tooth, [ca. 10 October 1817]
From: Wallace, James Westwood
To: 


                        ca. 10 Oct. 1817
                     
                        Impression by the upper Surface
                        
                            
                            
                            
                        
                        
                        Impression by the Upper Surface 
                        
                            
                            
                            
                        
                        
                        
                        Impression by the Upper Surface
                        
                            
                            
                            
                        
                        
                        Impression made by the side of the tooth
                        
                            
                            
                            
                        
                     